Citation Nr: 1720807	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-12 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to July 1989 and from February 2003 to April 2004. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board, most recently in November 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The Veteran's combined rating, to include bilateral factor, is 50 percent.  

2.  The Veteran's service-connected disabilities alone do not render him unable to obtain and maintain gainful employment and there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU for consideration pursuant to 38 C.F.R. § 4.16(b). 


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is service-connected for right knee chondromalacia patella, rated 10 percent; left knee chondromalacia patella, rated 10 percent; instability of the right knee, rated 10 percent; right ankle tendonitis, rated 10 percent; right inguinal residual scar, rated 10 percent; and residuals, status post inguinal hernia repair, rated 0 percent.  The Veteran's combined rating, to include bilateral factor, is 50 percent. 

Accordingly, the Veteran does not meet the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2016).  However, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU set forth in C.F.R. § 4.16 (a), the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16 (b) (2016). 

The evidence of record indicates that the Veteran has reported that he is currently employed at a used car dealership owned by his grandparents, as an office administrator.  The evidence of record regarding when the Veteran was last able to work in an unprotected environment is somewhat varied.  On his most recent VA Form 21-8940, from October 2016, the Veteran reported that he last worked full-time in April 2006.  The Veteran reported that he was forced to stop working as a result of his service-connected disabilities at that time.  The Veteran also reported that he has received an associate's degree in accounting.  

However, a review of the record shows that the Veteran has also applied for disability benefits from the Social Security Administration (SSA).  A review of the Veteran's application for SSA benefits shows that he reported working at a steakhouse until 2009.  The Veteran was denied SSA disability benefits in May 2010, based on a finding that his various disabilities did not render him unable to work.  In fact, it was noted in the decision that the Veteran was able to think, act in his own interest, communicate, handle his own affairs, and adjust to ordinary emotional stress without significant difficulties.  It was noted that based on the Veteran's age, education, and past work experience, he was capable of doing work. 

At a September 2010 VA joint examination, the Veteran was noted to have worked as a police officer, but reported that he had been unemployed for approximately five years, originally as a result of his knee disabilities.  However, the examiner noted that recently, the Veteran's mental health disability and his ankle disabilities had also contributed to the Veteran's inability to work.  The examiner noted that the Veteran's knee disabilities would have a significant impact on the Veteran's ability to perform the duties of a police officer in that he had decreased mobility, problems with lifting and carrying, weakness and fatigue, decreased strength, and lower extremity pain.  However, the examiner did not report any functional limitations that would impact the Veteran's ability to perform sedentary employment.   

At an April 2011 VA examination, the Veteran reported that his usual occupation was a police officer, but that he had not worked since approximately 2004.  The examiner noted that the Veteran was primarily unemployed because of his knee problems, but noted that if the Veteran were in fact working, he might miss work due to pain in the surgical incision site.  The examiner did not specifically comment on whether the Veteran's disabilities would impact his ability to perform sedentary employment.

At a May 2011 VA mental health examination, the Veteran reported that he had worked in a variety of capacities, but that he was not currently looking for work.  He reported that he had worked in administrative positions, bartending positions, and security positions.  He reported that he last worked for Wake County as a Clerk of Court in 2004.  He reported that he had applied to many jobs, but never got any of the jobs after telling the employers that he may have to miss work due to VA appointments. 

At a May 2015 VA hernia examination, the examiner found that the Veteran's hernia residuals did not impact his ability to work as the neurological examination was normal and there was no evidence of a stitch abscess.  At a May 2015 VA ankle examination, the examiner found that the Veteran's ankle disability did not impact his ability to work.  At a May 2015 VA knee and lower leg examination, the examiner found that the Veteran's knee disabilities did impact his ability to work.  The examiner specifically noted that the Veteran was only able to walk 50 yards at a time before stopping to rest, he was only able to stand for 15 minutes at a time, and he was unable to knee or squat.  The examiner did not identify any functional impairment that would impact the Veteran's ability to perform sedentary employment.   

It is worth noting that the evidence of record shows the Veteran to have had a number of jobs with many different occupational tasks.  While there do appear to be some blatant inconsistencies in the Veteran's statements of record concerning what positions he has held and when, the one decidedly absolute fact is that he has held jobs that include both sedentary and non-sedentary occupational tasks.  The job that the Veteran reported as having prior to his entry into the military was one of an office administrator, which he left only because the company shut down.  As such, while the Veteran's service-connected disabilities may prevent him from performing security or police work, it seems clear from the evidence of record that the occupational task the Veteran is most accustomed to is in fact sedentary, administrative work.  Further, there is no indication from the record that the Veteran's service-connected disabilities impact his ability to perform sedentary work.  

In sum, the Board finds that the Veteran does not meet the schedular criteria for an assignment of a TDIU.  Furthermore, the VA examinations of record do not show that the Veteran's service-connected ankle, knee, and hernia disabilities alone render him unable to obtain and maintain employment.  In fact, the evidence of record, to include the SSA disability benefits determination, shows that the Veteran would be able to secure and follow gainful employment in a variety of settings.  Therefore, there are no unusual or exceptional disability factors present.  Therefore, the Board concludes that referral of the TDIU claim for extra-schedular consideration is not warranted.  The Board finds that the preponderance of the evidence is against the claim for a TDIU and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


